COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN RE:                                                           No. 08-16-00275-CV
                                                 §
MIDLAND FUNDING, LLC,                                        AN ORIGINAL PROCEEDING
                                                 §
RELATOR.                                                           IN MANDAMUS
                                                 §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the Respondent to dismiss the case styled Midland Funding LLC v. Maria

Romero, cause number 2015DCV1187, in accordance with the opinion of this Court. The writ of

mandamus will issue should the trial court fail to comply.


         IT IS SO ORDERED THIS 20TH DAY OF DECEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.